Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/001,357 KIT OF CROSS-COMPATIBLE PARTS FOR MULTIPLE SOLAR INSTALLATION METHODS filed on 8/24/2020.  Claims 1-11 are pending.  

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.

Information Disclosure Statement
The information disclosure statement submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 10472828 to Stearns et al. and in view of United States Patent Publication 2014/0000681 to Zhao et al. 
With regards to claim 1, the Stearns et al. reference does not specifically teach the method steps, but the method would be obvious as the apparatus is disclosed, including selecting a first panel mounting configuration from a plurality of panel mounting configurations, the plurality of panel mounting configurations including at least a dual- rail panel mounting configuration, a shared-rail panel mounting configuration and a rail- free panel mounting configuration; arranging a plurality of flashings (16) on a roof surface according to the first panel mounting configuration, the flashings each having an aperture (32) through a raised portion (30) selecting, based on the first panel mounting configuration, a first mounting fixture from at least an L-foot (52, 20) or a flex-mount, wherein the L-foot is used with either the dual- rail panel mounting configuration or the shared-rail panel mounting configuration, and the flex-mount is used with the rail-free panel mounting configuration; attaching a plurality of the first mounting fixtures to the roof surface using at least fasteners (22) that pass through the apertures of the flashings; and attaching a plurality of solar modules (1210). With regards to the apparatus kit elements being certified, while claiming that elements are certified is not necessarily improper in a claim, the patentable weight of certifications are broad because they are based on the standards of each and may change over time as the standards are refined.  Also the elements may begin as certified, but degrade over time.  Zhao teaches modules that have a certification and it would be obvious to one of ordinary skill to select elements that are certified including wherein a first component combination including at least the flashing, the first mounting fixture and the solar module is certified and listed according to a recognized standard, the recognized standard one of at least CE for the European Union, EESS for Australia, ETL for the United States, CSA for the United States or UL for the United States.
With regards to claim 2, it is obvious from Stearns et al. to have the method steps of determining that the first mounting fixture is an L-foot; attaching a first rail to the first mounting fixture; and attaching a first solar module to the first rail, wherein the first component combination that is certified and listed according to a recognized standard further includes the L-foot and the rail. (See Figures 60-62).
With regards to claim 3, it is obvious from the combination of references to have the method steps of attaching the first solar module to the first rail using an end-clamp, wherein the first component combination that is certified and listed according to a recognized standard further includes the end-clamp.
With regards to claim 4, it is obvious from the combination of references that to have the method steps of attaching the first solar module to the first rail using a mid-clamp, wherein the first component combination that is certified and listed according to a recognized standard further includes the mid-clamp.
With regards to claim 5, it is obvious to one of ordinary skill in the art from the combination of references to have the method steps of attaching a second solar module to the first solar module using a module splice, wherein the first component combination that is certified and listed according to a recognized standard further includes the module splice.
With regards to claim 6, it would be obvious from the combination of references to have the method steps of attaching a second rail to the first rail using a rail-splice, wherein the first component combination that is certified and listed according to a recognized standard further includes the rail-splice.
With regards to claim 11, it would be obvious from the combination of references to have the method steps of attaching a skirt to the first solar module, wherein the first component combination that is certified and listed according to a recognized standard further includes the skirt. 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/31/22